DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 19 -29 are cancelled.  Claims 1, 14, 18, 30, 34, and 35 were amended.  Claims 1-18 and 30-40 are pending.  

Response to Arguments
The objection to claims 1-18 and 26-40 are withdrawn in view of the amendments to claims 1, 18, 34, and 35.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-18 and 26-40 are withdrawn in view of the amendments to claims 1, 14, 34, and 35.  The Office would like to address some of the arguments in the Response concerning the 35 USC 112 rejections.  In responding to the 35 USC 112(a) rejections, Applicants argue that, “Persons of ordinary skill in the art would then, upon seeing the list, realize the pattern of what are anode and cathode materials and be able to infer what else could be contemplated as appropriate anode and cathode materials.”  However, the pattern that Applicant’s attorney mention is left unsaid.  Without that, the Office could not determine whether that pattern could be inferred from the discussion in the specification.  The Office nevertheless attempted to determine if there was a general rule that could be inferred from Applicant’s teachings as to what additional anode and cathode materials would be possible and whether the 35 USC 112(a) should be 

    PNG
    media_image1.png
    715
    1028
    media_image1.png
    Greyscale

The Office could not glean any particular pattern from the high-lighted elements.  Applicant’s attorney merely states that a person would realize the pattern without actually stating what that pattern is that would have been helpful to the Office to assess whether the 112(a) should be withdrawn.  For example, did the inventors narrow the materials to those that combine a variety of performance characteristics such as biocompatibility, cost, ease of construction, etc.?  For example, [0141] discusses the placement of a film over parts of the cathode and anode.  Is there something about the material of construction that favors a particular element from the group above for attaching the film?  MPEP 2161.01(I) states:
“To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a) ]"); cf. id. ("A claim will not be invalidated on [§] 112  grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language."). While "[t]here is no special rule for supporting a genus by the disclosure of a species," the Federal Circuit has stated that "[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus." Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that "so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.").”
 
The Office applied the questions underlined above in an attempt to ascertain what boundaries the Applicants intended when claiming “anode” and “cathode” and found this statement at [0109] of the published specification “Aspects of the present invention use electrode materials that are not harmful to the human body.”  Is unclear if this is the sole consideration when specification is viewed in its entirety.    

Allowable Subject Matter
 Claims 1-18 and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a device that includes a highly swellable polymeric film that includes a protective barrier positioned on top where the protective barrier is further positioned to at least partially expose a side of the highly swellable polymeric film.  When in operation, the exposed portion swells from aqueous exposure and disrupts the protective barrier.  The closest prior art was the cited Brister reference.  Brister’s protective barrier does not leave some of the swellable inner layer exposed however.  Another reference, Lewkowicz et al. (US 2003/0040685) discloses an ingestible pill for examining a body lumen.  The pill is shown in Fig. 2A as including a protective barrier made of a hydrogel polymer coated by Parylene (24) surrounding a filler (22) on the interior.  In this configuration, there are no exposed sides of the filler.  According to Lewkowicz, body fluids seeps through the barrier 24 and is absorbed the filler which swells and ruptures In other embodiments, capsules or bilayered tablets may be formulated to contain a drug-containing core, covered by a swelling layer, and an outer insoluble, but semi-permeable polymer coating or membrane. The lag time prior to rupture can be controlled by the permeation and mechanical properties of the polymer coating and the swelling behavior of the swelling layer. Typically, the swelling layer comprises one or more swelling agents, such as swellable hydrophilic polymers that swell and retain water in their structures.”, see [0083]).  The inventor, Hafezi, also teaches in US 20130129869 (cited in the IDS) the use of protective barriers that are multilayer and made of two or more materials.  This reference has a filing date that is earlier than the effective filing date of this application.  However, the reference would fall under the 102(b)(2)(A) exception for 35 USC 102(a)(2).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-18 and 30-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791     

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791